Motion Granted; Order filed December 6, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00473-CV
                                  ____________

 PRIORITY ARTIFICIAL LIFT SERVICES, LLC AND EP ENERGY E&P
                    COMPANY, L.P., Appellants

                                        V.

                        MICHAEL CHILES, Appellee


                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-13626

                                    ORDER

      Appellant has filed an unopposed motion to extend time to file its brief, thus
altering the briefing schedule. The motion is GRANTED. We order:

         • The opening brief of Priority Artificial Lift Services is due December
           30, 2022, with a word limit of 15,000;
         • The opening brief of EP Energy E&P Company is due December 30,
           2022, with a word limit of 15,000;
         • Chiles’ response to Priority Artificial Lift Services and cross-appellant
            brief is due January 30, 2023, with a word limit of 18,000;
         • Chiles’ response to EP Energy E&P and cross-appellant brief is due
           January 30, 2023, with a word limit of 18,000;
         • Priority Artificial Lift Services’ combined reply brief and response to
           cross-points is due February 21, 2023, with a word limit of 10,500;
         • EP Energy E&P Company’s combined reply brief and response to
           cross-points is due February 21, 2023, with a word limit of 10,500;
         • Chiles’ reply brief against Priority Artificial Lift Services is due
           March 13, 2023, with a word limit of 3,000; and
         • Chiles’ reply brief against EP Energy E&P Company is due March 13,
           2023, with a word limit of 3,000.


                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.